Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 575 Madison Avenue New York, NY 10022-2585 tel fax PETER J. SHEA peter.shea@kattenlaw.com January 10, 2011 212.940.6447 direct fax VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Pre-Effective Amendment No. 2 to Registration on Form S-1 ETFS Asian Gold Trust Registration No.: 333-168277 Dear Ladies and Gentlemen: On behalf of ETF Securities USA LLC (the  Sponsor ), our client and the sponsor of the ETFS Asian
